[Cite as State v. Graham, 2012-Ohio-34.]


                                       COURT OF APPEALS
                                  TUSCARAWAS COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                    JUDGES:
                                                 Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                       Hon. John W. Wise, J.
                                                 Hon. Julie A. Edwards, J.
-vs-
                                                 Case No. 2011 AP 07 0031
GREGORY J. GRAHAM

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Criminal Appeal from the New Philadelphia
                                              Municipal Court, Case No. TRD 1003925


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                       January 3, 2012



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

CHRISTINE M. WEIMER                           GREGORY J. GRAHAM
ASSISTANT PROSECUTOR                          PRO SE
150 East High Avenue                          5904 State Route 800 NE
New Philadelphia, Ohio 44663                  Dover, Ohio 44622
Tuscarawas County, Case No. 2011 AP 07 0031                                                 2

Wise, J.

          {¶1}   Appellant Gregory J. Graham appeals from his traffic conviction, in the

    New Philadelphia Municipal Court, Tuscarawas County, on a citation for unlawfully

    driving on the left side of the roadway, R.C. 4511.30. The relevant facts leading to this

    appeal are as follows.

          {¶2}   On the afternoon of August 10, 2010, Debra Senko was driving her

    automobile westbound on State Route 212 in Lawrence Township, Tuscarawas

    County. Senko was heading to a work-related education planning meeting. There were

    no adverse weather conditions that afternoon. At about 2:39 PM, Senko slowed and

    duly engaged her car’s turn signal to make a left-hand turn onto Kingwood Drive.1 As

    Senko made her turn in the intersection, her car was struck on its left side by

    appellant’s motorcycle passing from the rear. The car received body damage, including

    a torn-off front bumper.

          {¶3}   After the Ohio State Highway Patrol responded, appellant was given a

    traffic citation under R.C. 4511.30, which prohibits, among other things, driving on the

    left side of the road at or near an intersection. The matter proceeded to a trial before a

    municipal court magistrate on September 1, 2010, following which appellant was found

    guilty of violating the statute. He was ordered to pay a fine of $17.00 plus court costs,

    and two points were assessed to his driver’s license.

          {¶4}   Appellant, with leave of court, filed an objection to the magistrate’s

    decision on October 22, 2010, which was heard by the trial court on February 9, 2011.




1
     Appellant denied seeing Senko use her signal.
Tuscarawas County, Case No. 2011 AP 07 0031                                          3


      {¶5}   The trial court, via a judgment entry filed on June 30, 2011, adopted the

magistrate’s finding of guilty and corresponding sanctions.

      {¶6}   On July 7, 2011, appellant filed a notice of appeal. He herein raises the

following three Assignments of Error:

      {¶7}   “I.     THE PROSECUTION ERRED IN PROCEEDING AFTER BEING

SHOWN THE EVIDENCE IN THIS CASE.

      {¶8}   “II. THE MAGISTRATE ERRED BY FINDING DEFENDANT GUILTY.

      {¶9}   “III. THE JUDGE ERRED IN FINDING THE DEFENDANT GUILTY AND

CHANGING THE TESTIMONY.”

                                            I.

      {¶10} In his First Assignment of Error, appellant contends the prosecution

improperly proceeded on the case after reviewing photographic evidence of the

intersection area.

      {¶11} We note appellant’s brief at this point alleges an error by the city

prosecutor, rather than couching his argument as a potential error made by the trial

court. See, e.g., In re White Children, Stark App.No. 2002CA00203, 2002-Ohio-4749, ¶

4, citing Ohio Constitution Art. IV, § 3(B)(2). Said constitutional provision reads in

pertinent part: “Courts of appeals shall have such jurisdiction as may be provided by

law to review and affirm, modify, or reverse judgments or final orders of the courts of

record inferior to the court of appeals within the district * * *.” See, also, App.R.

16(A)(3).

      {¶12} Accordingly, we hold appellant has failed to present a cognizable assigned

error for this Court to review. The First Assignment of Error is overruled.
Tuscarawas County, Case No. 2011 AP 07 0031                                             4


                                          II., III.

      {¶13} In his Second and Third Assignments of Error, appellant contends the

magistrate and judge erred in finding him guilty of violating R.C. 4511.30. We disagree.

      {¶14} We interpret appellant’s claims as being based on a theory of insufficiency

of the evidence. In reviewing a claim of insufficient evidence, “[t]he relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven

beyond a reasonable doubt.” State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d

492, paragraph two of the syllabus.

      {¶15} R.C. 4511.30 states in pertinent part as follows:

      {¶16} “(A) No vehicle or trackless trolley shall be driven upon the left side of the

roadway under the following conditions:

      {¶17} “ * * *

      {¶18} “(3) When approaching within one hundred feet of or traversing any

intersection or railroad grade crossing.” (Emphasis added.)

      {¶19} Appellant first contends that the roadway at the intersection in question is

not painted with yellow no-passing lines, thus making his conviction improper.

However, in Chambers v. McFerren (1959), 168 Ohio St. 398, 155 N.E.2d 917,

paragraph two of the syllabus, the Ohio Supreme Court made clear that the fact that a

highway is marked by a broken line separating its right lane from its left lane and that

there are no yellow lines or other markings within one hundred feet of an intersecting

highway does not constitute a legal excuse for a violation of R.C. 4511.30.
Tuscarawas County, Case No. 2011 AP 07 0031                                             5


      {¶20} Appellant secondly contends that the area in question constitutes a “blind”

intersection because of a curve and a rise in the terrain, and that finding him guilty of

the offense in question violates due process. At trial, appellant introduced several

photographs he took of the intersection approaches. Nonetheless, the magistrate

reviewed the pictures and heard the testimony, specifically finding: “ *** You know,

there’s a tiny bit of a hump here but the view is --- I mean you can see a long way

there. You can see almost all the way to where the stores and so forth start, you know.

It’s a little bit hazy but you can actually see one of the stores. There’s quite a line of

sight there. ***.” Tr. at 40-41. We are herein disinclined to substitute our judgment for

that of the trier of fact.

      {¶21} Appellant finally contends that in the judgment entry under appeal, the trial

court “completely changed the defendant’s testimony and argument.” Appellant’s Brief

at 2. Appellant does not further elaborate on this assertion. We note App.R. 16(A)(7)

provides that an appellant’s brief must contain “[a]n argument containing the

contentions of the appellant with respect to each assignment of error presented for

review and the reasons in support of the contentions, with citations to the authorities,

statutes, and parts of the record on which appellant relies.” (Emphasis added). As

such, we find no merit in appellant’s argument in this regard.

      {¶22} We hold appellant’s traffic conviction under R.C. 4511.30 is supported by

sufficient evidence. Accordingly, appellant's Second and Third Assignments of Error

are overruled.
Tuscarawas County, Case No. 2011 AP 07 0031                                       6


      {¶23} For the reasons stated in the foregoing opinion, the judgment of the New

Philadelphia Municipal Court, Tuscarawas County, Ohio, is hereby affirmed.


By: Wise, J.

Gwin, P. J., and

Edwards, J., concur.



                                          ___________________________________


                                          ___________________________________


                                          ___________________________________

                                                             JUDGES
Tuscarawas County, Case No. 2011 AP 07 0031                                7


            IN THE COURT OF APPEALS FOR TUSCARAWAS COUNTY, OHIO
                           FIFTH APPELLATE DISTRICT




STATE OF OHIO                         :
                                      :
       Plaintiff-Appellee             :
                                      :
-vs-                                  :        JUDGMENT ENTRY
                                      :
GREGORY J. GRAHAM                     :
                                      :
       Defendant-Appellant            :        Case No. 2011 AP 07 0031




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the New Philadelphia Municipal Court, Tuscarawas County, Ohio, is

affirmed.

       Costs assessed to Appellant.




                                      ___________________________________


                                      ___________________________________


                                      ___________________________________

                                                       JUDGES